19 F.3d 31
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Anthony William LANKFORD, Defendant-Appellant.
No. 93-50397.
United States Court of Appeals, Ninth Circuit.
Submitted March 8, 1994.*Decided March 11, 1994.

Before:  FLETCHER, BRUNETTI and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Anthony William Lankford appeals his sentence imposed following entry of guilty pleas to five counts of unarmed bank robbery in violation of 18 U.S.C. Sec. 2113(a).  Lankford contends the district court erroneously concluded that it did not have discretion to depart downward for aberrant behavior.  We dismiss the appeal for lack of jurisdiction.


3
Although "[w]e have jurisdiction to review a district court's refusal to depart downward based on its interpretation of law as barring ... departure,"  United States v. Goroza, 941 F.2d 905, 908 (9th Cir.1991), a district court's discretionary decision not to depart downward is not reviewable on appeal,  United States v. Robinson, 958 F.2d 268, 272 (9th Cir.1992).  We interpret a district court's imposition of a mid-range sentence as indicative of a disinclination to depart downward.   United States v. Sanchez, 914 F.2d 1355, 1363 (9th Cir.1990), cert. denied, 111 S.Ct. 1126 (1991).


4
Here, the district court made no statements at sentencing which would lead us to believe that it was unaware that it had discretion to depart downward on the basis of aberrant behavior where appropriate.  In fact, the district court's imposition of a sentence at the high end of the applicable Guidelines range strongly suggests that it found any downward departure inappropriate in the instant case.   See Sanchez, 914 F.2d at 1363.  Furthermore, both Lankford and the government pointed out to the court that aberrant behavior was an allowable basis for downward departure, although the government argued that such a departure was inappropriate in this case.  The district court apparently found the government's argument more persuasive.  Accordingly, we are without jurisdiction to review this issue on appeal.  See Robinson, 958 F.2d at 272.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3